DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jan. 24, 2022, and is made an Allowance. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jan. 24, 2022, was filed after the first Office action on the merits but before final action and contained the fee set forth in 37 CFR 1.17(p). Therefore, the IDS is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the IDS has been considered.


Claim Status
 
The status of claims is as follows:
Claims 1, 2, 5–10, and 13–16 are now pending, entered, and examined with Claims 1 and 9 in independent form.
Claims 1, 6, 9, and 14 are presently amended. 
Claims 3, 4, 11, 12, and 17–20 were previously cancelled. 
No Claims are added.

Allowable Subject Matter
	Claims 1, 2, 5–10, and 13–16 are allowed.

Reasons for Allowance

The following is an examiner’s statement for reasons for allowance:
The 101 Alice rejection is not applicable. The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way by claims. MPEP § 2106.05(e). The additional elements while conventional when viewed individually, are eligible based on their combination. See, MPEP § 2106.05(e) (citing “Diamond v. Diehr
The following is a statement of reasons for the indication of allowable subject matter—the prior art fails to teach or render obvious the Independent Claims without using the claims as a roadmap and applying improper hindsight. Independently each of the claim limitations are obvious. It is noted that the priority date for the claims has support to Jun. 3, 2019. The Independent Claims recite:
determining, by a processor, a bias model, the determining including: 

for each of a plurality of cognitive biases, defining at least one behavior associated with the cognitive bias, the at least one behavior exhibited by at least one feature and the at least one behavior affecting a financial preference of individuals having the cognitive bias; 
obtaining modeling financial data for a plurality of users by calling at least one application programming interface (API) of at least one external source; 

processing the modeling financial data to generate modeling feature data for the plurality of users, the modeling feature data indicative of the at least one feature, identifying a missing value in the modeling feature data for at least one of the plurality of users; 

determining the missing value based on a set of observed values for the missing value in the modeling feature data; 

adding the missing value to the modeling feature data for the at least one user; 

correlating multiple features included in the modeling feature data to determine which of the multiple features are indicative of the cognitive bias; 

scaling and normalizing the multiple features included in the modeling feature data; 

clustering the modeling feature data into a plurality of clusters by inputting the scaled and normalized features into a clustering algorithm;

calculating feature values for multiple users having membership in at least one of the plurality of clusters; 

for each cluster in the plurality of clusters, determining one or more bias features of a cognitive bias associated with the cluster based on a statistical difference between a combination of feature values of multiple users having membership in the cluster and the combination of feature values of multiple users having membership in other clusters; and 

for each cluster, determining at least one cutoff value for membership in the cluster, wherein one or more features having a value above the at least one cutoff value indicates membership in the cluster; 

obtaining, by the processor, financial data for a user separate from the plurality of users by calling the at least one API of the at least one external source; 

processing, by the processor, the financial data to generate feature data indicative of the at least one feature; 

comparing, by the processor, the feature data to the at least one cutoff value to determine that the user is a member of one of the plurality of clusters and therefore has the cognitive bias associated with the one of the plurality of clusters; 

in response to the comparing, identifying, by the processor, a change applicable to a financial account of the user, the change being associated with the cognitive bias associated with the one of the plurality of clusters; and 

automatically causing, by the processor, the change to be implemented by a network-accessible financial service, the automatically causing including: 

retrieving stored user credentials for the network accessible financial service; 

connecting to a computing system of the networked accessible financial service using an API; 

using the API to enter the stored user credentials in the networked accessible financial service to gain access to a user account and using the API to modify at least one account setting of the user account, wherein modifying the at least one account setting performs an action including at least one of transferring money between two or more accounts, opening a credit or bank account, or making a payment.  

The prior art references most closely resembling the applicant’s claimed invention are:
Snell (U.S. Pat. Pub. No. 2014/0201063) is pertinent because it discloses features called content objects that inform a customer’s behavior for loans, populates data associated with the content objects from user interactions, and keeps track of user interactions for the purpose of providing consistent treatment, regulatory compliance, and understanding whether customers are treated fairly and consistently. Fig. 10, ¶¶ [0002], [0003].
Medvedovsky (U.S. Pat. Pub. No. 2017/0134401) is pertinent because it discloses a method for detecting abnormal traffic behavior by clustering features on interest. Abstract. Medvedovsky disclose determining a cutoff value, ¶ [0011], but not in the manner claimed.
Nachlieli et al. (U.S. Pat. Pub. No. 2017/0293625) is pertinent because it discloses intent based clustering by generating a plurality of clusters based on an analysis of categories of features of data used to generate the clusters with respect to an order of each of the features by determining whether a number of samples of the data for a category of the categories meets a specified criterion. Nachlieli discloses determining a cutoff value but not in the manner claimed.
Zoldi et al. (U.S. Pat. Pub. No. 2017/0270428) is pertinent because it discloses an automated way of learning archetypes which capture many aspects of entity behavior, and assigning entities to a mixture of archetypes, such that each entity is represented as a distribution across multiple archetypes. Given those representations in archetypes, anomalous behavior can be detected by finding misalignment with a plurality of entities archetype clustering within a hard segmentation.
Davies et al. (U.S. Pat. Pub. No. 2011/0251978) is pertinent because it discloses assessing a user's investment-related attitudes across a plurality of scales and produce a multi-dimensional financial personality identifier for said user.
Favvas (U.S. Pat. Pub. No. 2010/0070430) is pertinent because it discloses when insufficient data is available to identify financial products for a consumer based on a consumer's profile, data enhancement techniques, including interpolation, extrapolation, and grouping can be used to used facilitate financial product identification and pricing.
Jennings et al. (U.S. Pat. No. 10,936,627) is pertinent because it discloses systems and methods that extract user data from at least one data warehouse. The user data is sorted within each dimension, and partitions each dimension into bins. Clusters are defined as each bin that includes user data for a number of users that exceeds a threshold. Clusters are determined for every combination of dimensions. Each combination of clusters that exceed the threshold is defined as clusters that are formed from multiple dimensions. All clusters and other clusters are stored into a cluster definition table. The clusters are used to analyze the profile of specific users.
Lazarus et al. (U.S. Pat. No. 6,430,539) is pertinent because it discloses Predictive modeling of consumer financial behavior by application of consumer transaction data to predictive models associated with merchant segments derived from consumer transaction data. Consumer profiles describe summary statistics of consumer spending in and across merchant segments. Analysis of consumers associated with a segment identifies selected consumers according to predicted spending in the segment or other criteria, and the targeting of promotional offers specific to the segment and its merchants.
Xu et al. (U.S. Pat. Pub. No. 2006/0241923) is pertinent  because it discloses Systems and methods for generating statistical models.
Sion et al. (U.S. Pat. Pub. No. 2016/0034932) is pertinent because it discloses tools for promoting a user's financial well-being by encouraging positive financial behavior through timely feedback, counseling and instruction.
Martin et al. (U.S. Pat. Pub. Mo. 2009/0276368) is pertinent because it discloses systems and methods to support personal financial management by recommending financial products and services responsive to a user's particular financial health or situation based on explicit and implicit user data and feedback. 
Dupont et al. (U.S. Pat. Pub. No. 2014/0096249) is pertinent because it discloses a continuous anomaly detection method and system based on multi-dimensional behavior modeling and heterogeneous information analysis.
NPL: Arabie, Ph, Newark D. Baier, Cottbus F. Critchley, and Milton Keynes. "Studies in Classification, Data Analysis, and Knowledge Organization." (2006) is pertinent because it discloses papers in the fundamental areas Classification, Clustering, and Data Analysis.
NPL: Gokten, Pinar OKAN, Furkan Baser, and Soner Gokten. "Using fuzzy c-means clustering algorithm in financial health scoring." The Audit Financiar Journal 15, no. 147 (2017): 385-385 is pertinent because it discloses the classification of firms according to their financial health using fuzzy c-means clustering to produce single and sensitive financial health scores.
Esekow (Int. Pat. Pub. No. WO 2010/006345 A1) is pertinent because it discloses a method of generating an entrepreneurial behavioral risk assessment.
Das et al. (Int. Pat. Pub. No. WO 2015/001416 A1) is pertinent because it discloses a method for clustering multi-dimensional data.
Claims 1, 2, 5–10, and 13–16 are allowed because the references individually and in combination, fails to teach or render obvious the distinguishing claimed features identified above without using the claims as a roadmap to perform improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694